Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 12/9/2021 has been entered. Claims 1-13 and 16-20 remain pending in the application, with claims 1-12 and 17-20 being withdrawn. Claims 21-26 are new.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 8/10/2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0126633 to Jung et al. 
Regarding claim 13, Jung et al. discloses a microneedle array (see Figs. 11d-11e) comprising: 
a plurality of microneedles (shown in Fig. 11d); 
a backing to which each microneedle of the plurality of microneedles is coupled; and 
a plurality of fibers (electrospun fibers, paragraphs 101, 103 and Fig. 11e, while shown in Fig. 11e as PLGA fibers, paragraph 41 discloses that the hydrophobic polymer used to make the fibers can be any hydrophobic polymer that can form a fibrous structure through electrospinning and can be conventionally used as a hydrophobic polymer in the art may be used without limitation thereto), wherein the plurality of fibers are disposed within the plurality of microneedles relative to the backing (shown in Fig. 11e), and wherein the plurality of fibers are electrospun with one or more excipients (solvent, paragraphs 101, 103) incorporated in the plurality of fibers to thereby increase a porosity of the plurality of fibers (paragraph 103, solvent is removed to produce the fibers), wherein at least one of a small molecule, a biologic, an antibody(paragraph 6), RNA (paragraph 6), DNA (paragraph 6), or other pharmaceutically active substance (drug A) is disposed within the plurality 4of fibers (see Fig. 11e), and wherein at least one of a small molecule, a biologic, an antibody (paragraph 6), RNA (paragraph 6), DNA (paragraph 6), or other pharmaceutically active substance (drug C) is disposed within a material of the plurality of microneedles that is not the plurality of fibers (see Fig. 11e).
Regarding claim 21, Jung et al. discloses the claimed invention as discussed above concerning claim 13, and Jung et al. further discloses that a first pharmaceutically active substance (drug A) is disposed within the plurality of fibers (Fig. 11e), wherein a second pharmaceutically active substance (drug C) is disposed within a material of the plurality of microneedles that is not the plurality of fibers (Fig. 11e), and wherein the first pharmaceutically active substance is different than the second 
Regarding claim 25, Jung et al. discloses the claimed invention as discussed above concerning claim 13, and Jung et al. further discloses that the plurality of fibers include polyvinyl alcohol (PVA), polycaprolactone (PCL), or poly(lactic-co-glycolic acid) (PLGA) (PLGA, see Fig. 11e and paragraph 88).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., in further view of U.S. Publication No. 2009/0182306 to Lee et al. 
Regarding claim 16, Jung et al. discloses the claimed invention as discussed above concerning claim 13, and Jung et al. further discloses the microneedles are formed from CMC (paragraph 40 and Fig. 11e), but Jung et al. does not expressly state that each microneedle of the plurality of microneedles has a failure force exceeding 0.04 N.
Lee et al. teaches microneedles that are formed of CMC and conical shape have a failure force of 0.1 N/needle (paragraph 114). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the microneedles of the device of Jung et al., to have the failure properties, as taught by Lee et al. since such a modification would produce microneedles with sufficient strength to be inserted into the skin (paragraph 114 of Lee et al.).
Regarding claim 26, Jung et al. discloses the claimed invention as discussed above concerning claim 13, and Jung et al. further discloses the microneedles are formed from the hydrophilic polymer CMC (paragraph 40 and Fig. 11e) and Jung et al. further states that the hydrophilic polymer could be polyvinyl 
Lee et al. teaches that it is known in the art to make a plurality of microneedles from hydrophilic materials (water-swellable materials), such as polyacrylic acid (see paragraph 42), such that a drug transportation pathway is not formed until after the microneedles are inserted into a biological barrier and exposed to water within the body (paragraph 15 of Lee et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the microneedles of the device of Jung et al., to be formed form a water-swellable material, such as polyacryilic acid, as taught by Lee et al. such that a drug transportation pathway is not formed until after the microneedles are inserted into a biological barrier and exposed to water within the body (paragraph 15 of Lee et al.).

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al.
Regarding claim 22, Jung et al. discloses the claimed invention as discussed above concerning claim 13, and Jung et al. further discloses that the plurality of microneedles comprises a surface area (surface area of microneedles, see Figs. 11d and 11e), but Jung et al. does not expressly state that the plurality of microneedles comprises a surface area of 4.2cm2. 
However, the Examiner is if of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the number of microneedles to arrive at the claimed surface area since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I). 
Additionally/alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the size of microneedles to arrive at the claimed surface area since such a modification would have involved a mere change in the size of a component. A 
Furthermore, it would have been an obvious matter of design choice to modify Jung et al. so that the plurality of microneedles comprises a surface area of 4.2cm2 since applicant has not disclosed that having the plurality of microneedles comprises a surface area of 4.2cm2 solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Additionally, absent a teaching as to the criticality of the plurality of microneedles comprising a surface area of 4.2cm2, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 23, Jung et al. discloses the claimed invention as discussed above concerning claim 13, and Jung et al. further discloses that each of the plurality of microneedles have a diameter (diameter ranges depending on fabrication technique is between 300 µm and 800 µm, see paragraphs 95-97 and 106) and a height of 800 µm (height ranges depending on fabrication technique is between 500 µm and 1000 µm; see paragraphs 95-97) (Fig. 11d and 11e show that the microneedles have a diameter and a height), but Jung et al. does not expressly state that each of the plurality of microneedles have a diameter of 350 µm and a height of 800 µm.
However, the Examiner is if of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to height and diameter of the microneedles to arrive at the claimed height and diameter dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I). 
Additionally/alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the size of microneedles to arrive at the claimed height and diameter dimensions since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A)
Furthermore, it would have been an obvious matter of design choice to modify Jung et al. so that the plurality of microneedles comprise height and diameter dimensions as claimed since applicant has not disclosed that having the plurality of microneedles comprising the claimed height and diameter dimensions solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Additionally, absent a teaching as to the criticality of the plurality of microneedles comprising the height and diameter dimensions as claimed, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., in further view of U.S. Publication No. 2010/0228203 to Quan et al. 
Regarding claim 24, Jung et al. discloses the claimed invention as discussed above concerning claim 13, and Jung et al. further discloses that each of the plurality of microneedles are spaced apart center-to-center (see Fig. 11d, for example), but does not expressly state that each of the plurality of microneedles are spaced 1 mm apart center-to-center.
Quan et al. teaches that it is known in the relevant art of microneedle arrays wherein the plurality of microneedles are spaced 1 mm (1000µm = 1mm) apart center-to-center (paragraph 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the center-to-center spacing of the plurality of microneedles of the device of Jung et al. such that the spacing is 1mm center-to-center, as taught by Quan et al. since Quan et al. notes that this is a known and useful spacing dimension for microneedles (paragraph 34 of Quan et al.).  

Response to Arguments
Applicant’s arguments with respect to the claim(s) dated 12/9/2021 have been considered but are not persuasive, as a new interpretation of Jung et al. forms the new ground of rejection. Please see above rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783